UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4661


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSHUA MICHAEL COGDELL,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cr-01521-JFA-2)


Submitted:   February 12, 2010            Decided:   March 5, 2010


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John D. Clark, CLARK LAW FIRM, LLC, Sumter, South Carolina, for
Appellant.   W. Walter Wilkins, United States Attorney, Stanley
D. Ragsdale, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joshua Michael Cogdell pled guilty to two counts in a

nine-count      superseding        indictment         for    armed    bank      robbery,     in

violation of 18 U.S.C. § 2113(a) and (d) (2006), and for use of

a firearm in furtherance of a crime of violence, in violation of

18 U.S.C. § 924(c) (2006).                   At sentencing, Cogdell objected to

the inclusion in his presentence report (“PSR”) of a 2006 state

court     conviction        for    possession         with      intent     to    distribute

cocaine       (“the   2006       conviction”).            The    2006      conviction      was

determined       to   be     a    predicate         offense     for      the    purpose     of

designating       Cogdell         as     a   career     offender        under        the   U.S.

Sentencing Guidelines (“USSG”) § 4B1.1 (2008).                             Cogdell argued

that    his    guilty      plea        for   the   2006     conviction         was    obtained

without the assistance of counsel.                    The court found that Cogdell

had    knowingly      and    voluntarily           waived    his     right      to    counsel,

adopted    the    presentence           report     (“PSR”)      in   its     entirety,     and

sentenced Cogdell to 308 months in prison as a result of his

designation      as   a     career       offender.          Cogdell     appeals,       arguing

that the district court erred in designating him as a career

offender under USSG § 4B1.1 because he did not knowingly and

intelligently waive the right to counsel at the plea hearing for

the 2006 conviction.

               To be classified as a career offender under § 4B1.1,

the defendant must have been at least eighteen years old at the

                                               2
time   he    committed         the       offense         of    conviction,      the       offense       of

conviction         must       be    “a       crime       of    violence        or    a    controlled

substance offense,” and the defendant must have two prior felony

convictions        “of     either        a    crime       of    violence       or    a    controlled

substance offense.”                USSG § 4B1.1(a).              Generally, unless a prior

conviction        has     been     “reversed,            vacated,       or    invalidated          in    a

prior case,” the court must count the conviction as a predicate

conviction.         United States v. Bacon, 94 F.3d 158, 161 (4th Cir.

1996).        Moreover,            defendants            typically       cannot          collaterally

challenge a predicate conviction during a sentencing proceeding.

See    id.   at     163-64.           The      exception         to     this    rule       permits      a

defendant     to        challenge        the     convictions           used     to       enhance    his

sentence when such convictions are “obtained in the absence of

counsel.”      Id. at 162 (citing Custis v. United States, 511 U.S.

485 (1994)).         When a defendant challenges his conviction on this

ground, “[t]he determination of whether the right to counsel has

been   waived       is    a    question         of       law    that    we    review       de    novo.”

United States v. Hondo, 366 F.3d 363, 365 (4th Cir. 2004).                                         When

a defendant raises this type of challenge to a prior conviction,

he “bears an especially difficult burden of proving that the

conviction was invalid.”                  Id.

              It    is     well-settled              that      waiver    of     one’s       right       to

counsel      “must       be    a     ‘knowing,           intelligent,          ac[t]      done     with

sufficient awareness of the relevant circumstances.’”                                           Iowa v.

                                                     3
Tovar, 541 U.S. 77, 81 (2004) (quoting Brady v. United States,

397 U.S. 742, 748 (1970)) (alteration in original).                                            In the

context    of    acceptance       of       a    guilty        plea       from     an       uncounseled

defendant, there is no specific warning “mandated by the Sixth

Amendment,” nor has the Supreme Court “prescribed any formula or

script to be read to a defendant who states that he elects to

proceed    without       counsel.”             Id.      at    81,    88.        Instead,        “[t]he

information       a    defendant       must          possess        in     order       to     make   an

intelligent       election       .     .       .       will    depend        on        a    range    of

case-specific         factors,    including             the    defendant’s             education     or

sophistication,         the    complex         or      easily       grasped       nature       of    the

charge, and the stage of the proceeding.”                                Id. at 88.           However,

the     Supreme        Court     has       explained           that        generally,           “[t]he

constitutional         requirement         is      satisfied         when       the    trial     court

informs the accused of the nature of the charges against him, of

his right to be counseled regarding his plea, and of the range

of allowable punishments attendant upon the entry of a guilty

plea.”     Id. at 81.

             The record demonstrates that Cogdell, a high school

graduate who had a number of prior convictions for which he had

been represented by counsel, was informed by the state court

judge     that    he    was    charged          with         possession         with        intent   to

distribute, that he faced a maximum of fifteen years in prison,

and that if he wished to be represented at his plea he was

                                                   4
entitled to counsel.      Moreover, the judge expressed his strong

belief that Cogdell should not proceed without counsel, stated

that doing so was unwise especially in a criminal proceeding,

and told Cogdell that if he wished to reconsider representation,

he would be permitted to do so at any time prior to entry of his

plea.   The transcript of the challenged guilty plea also shows

that the Government recited the factual basis for the charge, to

which Cogdell agreed; made clear that it was going to recommend

a concurrent two-year sentence; and noted that it had shared all

discovery with Cogdell prior to the plea.                Finally, the court

warned Cogdell of the rights he was giving up by accepting the

plea, reminded him that if he went to trial the Government would

bear the burden of proof on the charge, and confirmed multiple

times that Cogdell wished to plead guilty.               There is nothing in

the record apart from Cogdell’s own self-serving statements to

demonstrate that Cogdell’s waiver was not freely, intelligently,

or voluntarily made, or that the circumstances relevant to this

particular charge and defendant rendered the waiver involuntary.

Therefore,   the    district   court       did   not   err   in   finding   that

Cogdell waived his right to counsel in state court, and in using

the resulting conviction to sentence him as a career offender.

          Accordingly, we affirm the district court’s conviction

and sentence.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                       5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6